Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 12/02/2020.

Election/Restrictions
	Applicant’s election without traverse in the Reply filed on 12/02/2020 of Group I, claims 1, 3-11, 13-32 and 34-36 is acknowledged.
Applicant has elected in the Reply filed on 12/02/2020 the following species: 
	A. the second arm is an scFv molecule (claim 8)
	B.  the therapeutic target molecule is programmed cell death protein ligand-1 (PD-L1) (claims 13 and 35)
	C. the fluorescent molecule is pHrodo (claim 16)
	D. the molecule that quenches the label is anti-Alexa-flour-488 antibody (claim 21)
	E. the tag is detected by fluorescence imaging (claim 22)
	F. the assay cells express the destroyer molecule naturally (claim 23)
	G. the assay cells are human (claim 26)
		1.  the human cells are HEK293 cells (claim 28)
	H. the destroyer is APLP2 (claims 11 and 34)
	I. the method with the steps using selecting the therapeutic target-specific binding domain by: (a) combining (i) the destroyer-specific binding protein of the one of the plurality of different MS-ABPs that is correlated with the least one of the plurality of assay cells in which intracellular internalization of the tag is detected, and (ii) one of a plurality of target-specific binding arms; (b) contacting incubating one of a plurality of assay cells that express the destroyer molecule with (i) the destroyer-specific binding protein combined with the one of a plurality of target-specific binding arms, and (ii) the target molecule; (c) detecting the target molecule within the cell; and (d) selecting, as the therapeutic target-specific binding domain, the one of the plurality of target specific-binding domains if the target molecule is detected within the cell (claim 4)
	J. the method with the steps using contacting the cell after step 1(a) and before step 1(b) with a molecule that quenches the label at the cell surface (claim 19)
	K. the method with the steps using (a) transforming a production cell with a polynucleotide encoding an antibody light chain, a polynucleotide encoding a tag-specific binding protein heavy chain, and a polynucleotide encoding a destroyer-specific binding protein heavy chain; (b) allowing the production cell to express and secrete a bispecific antibody comprising (i) the different destroyer-specific binding domain that binds the destroyer molecule combined with (ii) the tag-specific binding domain that binds the tag; and (c) collecting the production cell supernatant containing the bispecific antibody for use in step 1(a) as one of the plurality of different MS-ABPs (claim 31)

Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The Restriction/Election Requirements are thus deemed proper and are made FINAL.
Claims 1, 3-11, 13-32 and 34-37 are pending.
Claims 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 12/02/2020.
Claims 18 and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 12/02/2020.
Claims 1, 3-11, 13-17, 19-28, 31-32 and 34-36 are under examination in this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 5-11, 14-17, 19-28, 31-32, 34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papadopoulos et al. (9/19/2013) PCT Patent Applicaiton Publication WO 2013/138400 A1 cited in the 10/4/2019 IDS (hereinafter known as "Papadopoulos").

	With regards to claims 1, 5-11, 14-17, 19-28, 31-32, 34 and 36, Papadopoulos teaches:
	a) as in claims 1, 5-11, 14-17, 19-28, 31-32, 34 and 36, an iterative method of making a therapeutic multispecific antigen-binding protein (MS-ABP), the method comprising the steps of: (a) incubating one of a plurality of assay cells that express a destroyer molecule with (i) one of a plurality of different MS-ABPs such that each different MS-ABP may be correlated with only one of the plurality of assay cells wherein each of the plurality of different MS-ABPs comprises a destroyer-specific binding domain and a tag-specific binding domain, and (ii) a tag, wherein the tag-specific binding domain binds the tag; (b) detecting intracellular internalization of the tag by at least one of said plurality of incubated assay cells; and (c) physically linking (i) a destroyer-specific binding domain from one of said plurality of different MS-ABPs that correlates to the at least one of the plurality of incubated assay cells having said tag detected intracellularly, and (ii) a therapeutic target-specific binding domain to make said therapeutic MS-ABP, which is capable of physically linking a therapeutic target molecule to the destroyer molecule and thereby facilitate the degradative rerouting of the therapeutic target molecule intracellularly, wherein the therapeutic MS-ABP is capable of physically linking the therapeutic target molecule to the destroyer molecule and thereby facilitating the degradative rerouting of the therapeutic target molecule intracellularly, wherein the therapeutic MS-ABP is a bispecific antibody, wherein the bispecific antibody comprises a common light chain, wherein the bispecific antibody comprises a first arm that comprises the therapeutic target-specific binding domain and a second arm that comprises the destroyer-specific binding domain, wherein the second arm is an scFv molecule, wherein the destroyer molecule is a molecule that is rapidly turned over, rapidly clears a monospecific bivalent monoclonal antibody, traffics to or from the lysosome, wherein the MS-ABP molecule is cleared from the surface of the cell with a t1/2 of <65 hours, <33 hours, or <30 hours, wherein the destroyer molecule is APLP2, wherein the tag is linked to a label, wherein the label is a fluorescent molecule, wherein the fluorescent molecule is pHrodo, wherein the fluorescent molecule is photostable and pH insensitive, further comprising the step of contacting the cell after step 1(a) and before step 1(b) with a molecule that quenches the label at the cell surface, wherein the molecule that quenches the label comprises a label-binding antibody, wherein the molecule that quenches the label is an anti-Alexa-fluor-488 antibody, wherein the tag is detected via fluorescence imaging, wherein the assay cells naturally expresses the destroyer molecule on their surfaces, wherein the assay cells are mammalian, wherein the assay cells express a human destroyer molecule, wherein the assay cells are human, wherein the assay cells are ex vivo, wherein the assay cells are HEK293 cells, further comprising the steps of: (a) transforming a production cell with a polynucleotide encoding an antibody light chain, a polynucleotide encoding a tag-specific binding protein heavy chain, and a polynucleotide encoding a destroyer-specific binding protein heavy chain; (b) allowing the production cell to express and secrete a bispecific antibody comprising (i) the different destroyer-specific binding domain that binds the destroyer molecule combined with (ii) the tag-specific binding domain that binds the tag; and (c) collecting the production cell supernatant containing the bispecific antibody for use in step 1(a) as one of the plurality of different MS-ABPs, wherein the tag-specific binding protein heavy chain is derived from a non-blocking bivalent tag-specific monoclonal antibody, wherein the destroyer is APLP2, wherein the target molecule is linked to a label (see entire document especially Figure 8 and 9).
	Thus, Papadopoulos anticipates the present claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-11, 13-17, 19-28, 31-32 and 34-36 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of copending Application Number 16394849.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to an iterative method of making a therapeutic multispecific antigen-binding protein (MS-ABP), the method comprising the steps of: (a) incubating one of a plurality of assay cells that express a destroyer molecule with (i) one of a plurality of different MS-ABPs such that each different MS-ABP may be correlated with only one of the plurality of assay cells wherein each of the plurality of different MS-ABPs comprises a destroyer-specific binding domain and a tag-specific binding domain, and (ii) a tag, wherein the tag-specific binding domain binds the tag; (b) detecting intracellular internalization of the tag by at least one of said plurality of incubated assay cells; and (c) physically linking (i) a destroyer-specific binding domain from one of said plurality of different MS-ABPs that correlates to the at least one of the plurality of incubated assay cells having said tag detected intracellularly, and (ii) a therapeutic target-specific binding domain to make said therapeutic MS-ABP, which is capable of physically linking a therapeutic target molecule to the destroyer molecule and thereby facilitate the degradative rerouting of the therapeutic target molecule intracellularly, wherein the therapeutic MS-ABP is capable of physically linking the therapeutic target molecule to the destroyer molecule and thereby facilitating the degradative rerouting of the therapeutic target molecule intracellularly and claim 34 in copending Application Number 16394849 is drawn to a method of forcing the internalization and degradation of a target (T) expressed on the surface of a cell comprising the step of physically linking T to an internalizing effector protein (E) by contacting the cell with the multispecific antigen-binding molecule of claim 1, wherein T and E are different antigens, and wherein: (i) E is selected from the group consisting of CD63, ASGR1, and amyloid precursor protein-like protein-2 (APLP2); (ii) D2 binds E with lower affinity than D1 binds T such that the multispecific antigen-binding molecule preferentially targets T; or (iii) E is selected from the group consisting of CD63, ASGR1, and APLP2; and D2 binds E with lower affinity than D1 binds T such that the multispecific antigen-binding molecule preferentially targets T; and wherein binding of both T and E by the multispecific antigen-binding molecule results in the internalization and degradation of T through its physical linkage to E. 
Therefore, the present claims are obvious in view of the claims of the copending Application Number 16394849.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639